               Case 3:19-cv-00645-JAD-WGC Document 7 Filed 08/31/20 Page 1 of 3



 1                                  UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3
                                                               Case No.: 3:19-cv-00645-JAD-WGC
 4 Jeffrey Allen Moore,
 5                      Plaintiff
                                                                     Order Dismissing Action
 6 v.
 7 Washoe County Jail, et al.,
 8                      Defendants

 9
               Plaintiff Jeffrey Allen Moore brings this civil-rights case under § 1983 for events he
10
     alleges occurred during his incarceration at the Washoe County Detention Facility. 1 On July 24,
11
     2020, the magistrate judge ordered Moore to update his address with the court within 30 days.2
12
     The magistrate judge expressly warned him that his failure to timely comply with the order
13
     would result in the dismissal of this case. 3 The deadline has passed, and Moore has not updated
14
     his address.
15
               District courts have the inherent power to control their dockets and “[i]n the exercise of
16
     that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 4 A
17
     court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
18
     failure to obey a court order, or failure to comply with local rules.5 In determining whether to
19
20
     1
21       ECF No. 1-1 (complaint).

22   2
         ECF No. 5 (order).
23   3
         Id.
24   4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
25
     5
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
26 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
27 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
28 keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
                                                    1
              Case 3:19-cv-00645-JAD-WGC Document 7 Filed 08/31/20 Page 2 of 3



 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives. 6
 6            I find that the first two factors—the public’s interest in expeditiously resolving the
 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10 prosecuting an action.7 The fourth factor is greatly outweighed by the factors in favor of
11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
12 dismissal satisfies the consideration-of-alternatives requirement. 8 Moore was warned that his
13 case would be dismissed without prejudice if he failed to update his address within 30 days. 9 So,
14 Moore had adequate warning that his failure to update his address would result in this case’s
15 dismissal.
16            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without
17 prejudice based on Moore’s failure to file an updated address in compliance with this court’s
18 July 24, 2020, order; and
19
20
21
22 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
23
     6
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     7
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     8
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.

28   9
         ECF No. 5 (order).
                                                        2
           Case 3:19-cv-00645-JAD-WGC Document 7 Filed 08/31/20 Page 3 of 3



 1         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
 2 CASE.
 3         DATED: 8-31-2020
                                                  ________________________________
 4                                                U.S. District Judge Jennifer A. Dorsey
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
